Cook, J.,
delivered the opinion of the court.
The brief for appellant in this case assumes that appellant was charged with “keeping for sale intoxicating liquors.” and upon this erroneous assumption is built the entire argument for reversal.
If appellant had been charged with the misdemeanor which she evidently thinks she was, her argument might have some weight, but even this is doubtful. Unfortunately she is charged with more than keeping booze for *656sale. She is charged with selling it, and, unless she was grievously misrepresented, she was rightfully convicted in the manner and in the form prescribed by the law of the land.

Affirmed